UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Aerospace and defense (4.1%) Embraer SA ADR (Brazil) 743,400 $23,773,932 Honeywell International, Inc. 553,800 33,809,490 Northrop Grumman Corp. (S) 140,200 8,563,416 Precision Castparts Corp. 251,961 43,564,057 United Technologies Corp. 421,000 34,917,740 Air freight and logistics (0.8%) FedEx Corp. 293,700 27,008,652 Airlines (0.1%) Delta Air Lines, Inc. (NON) 256,600 2,542,906 Auto components (1.2%) Allison Transmission Holdings, Inc. (NON) 460,413 10,994,662 American Axle & Manufacturing Holdings, Inc. (NON) 818,377 9,583,195 Johnson Controls, Inc. (S) 684,400 22,229,312 Automobiles (0.5%) Ford Motor Co. 1,406,800 17,570,932 Beverages (1.9%) Beam, Inc. 239,404 14,021,892 Coca-Cola Enterprises, Inc. (S) 1,429,200 40,875,120 PepsiCo, Inc. 175,200 11,624,520 Biotechnology (2.2%) Affymax, Inc. (NON) 1,391,963 16,341,646 BioMarin Pharmaceuticals, Inc. (NON) 363,100 12,436,175 Celgene Corp. (NON) 330,000 25,581,600 Cubist Pharmaceuticals, Inc. (NON) 413,511 17,884,351 Dendreon Corp. (NON) (S) 353,164 3,762,962 Human Genome Sciences, Inc. (NON) (S) 222,958 1,837,174 Building products (0.2%) Owens Corning, Inc. (NON) 239,200 8,618,376 Capital markets (2.5%) Apollo Global Management, LLC. Class A 393,316 5,616,552 Charles Schwab Corp. (The) 1,401,800 20,143,866 Invesco, Ltd. 980,600 26,152,602 Raymond James Financial, Inc. 236,136 8,626,048 State Street Corp. 580,200 26,399,100 Chemicals (4.0%) Agrium, Inc. (Canada) 273,456 23,618,395 Albemarle Corp. 276,800 17,693,056 Celanese Corp. Ser. A 941,599 43,483,042 GSE Holding, Inc. (NON) 739,010 9,703,201 LyondellBasell Industries NV Class A (Netherlands) 594,927 25,968,564 Monsanto Co. 257,700 20,554,152 Commercial banks (0.8%) Wells Fargo & Co. 824,407 28,145,255 Commercial services and supplies (0.2%) Republic Services, Inc. 174,200 5,323,552 Communications equipment (4.4%) ADTRAN, Inc. 275,600 8,595,964 Cisco Systems, Inc. 1,286,755 27,214,868 F5 Networks, Inc. (NON) 45,900 6,194,664 Juniper Networks, Inc. (NON) 517,503 11,840,469 Polycom, Inc. (NON) 1,423,598 27,148,014 Qualcomm, Inc. 1,082,335 73,620,427 Computers and peripherals (10.6%) Apple, Inc. (NON) (S) 501,629 300,711,537 EMC Corp. (NON) 1,074,500 32,106,060 NetApp, Inc. (NON) (S) 275,700 12,343,089 SanDisk Corp. (NON) 549,912 27,270,136 Diversified financial services (1.1%) Citigroup, Inc. (S) 237,900 8,695,245 CME Group, Inc. 97,600 28,238,608 Diversified telecommunication services (0.3%) Iridium Communications, Inc. (NON) 1,032,606 9,045,629 Electrical equipment (0.7%) GrafTech International, Ltd. (NON) 981,700 11,721,498 Hubbell, Inc. Class B 156,600 12,305,628 Thermon Group Holdings, Inc. (NON) 58,468 1,195,671 Electronic equipment, instruments, and components (1.1%) TE Connectivity, Ltd. (Switzerland) 723,100 26,573,925 Trimble Navigation, Ltd. (NON) 221,000 12,026,820 Energy equipment and services (4.4%) Cameron International Corp. (NON) 616,100 32,548,563 Ensco International PLC ADR (United Kingdom) 213,100 11,279,383 Key Energy Services, Inc. (NON) 1,068,400 16,506,780 National Oilwell Varco, Inc. 318,700 25,327,089 Oil States International, Inc. (NON) 384,492 30,013,446 Schlumberger, Ltd. 533,600 37,314,648 Food products (1.5%) Mead Johnson Nutrition Co. Class A 337,600 27,845,248 Post Holdings, Inc. 230,400 7,587,072 Sara Lee Corp. 835,500 17,988,315 Health-care equipment and supplies (3.8%) Baxter International, Inc. 828,358 49,519,241 Covidien PLC (Ireland) 748,000 40,900,640 OraSure Technologies, Inc. (NON) 1,040,400 11,954,196 St. Jude Medical, Inc. 363,100 16,088,961 Stryker Corp. (S) 262,900 14,585,692 Health-care providers and services (3.5%) Aetna, Inc. 918,900 46,092,024 CIGNA Corp. 478,085 23,545,686 Express Scripts Holding Co. (NON) 513,500 27,821,430 HealthSouth Corp. (NON) 848,300 17,373,184 Quest Diagnostics, Inc. (S) 146,764 8,974,619 Health-care technology (0.3%) SXC Health Solutions Corp. (Canada) (NON) 139,600 10,464,416 Vocera Communications, Inc. 51,510 1,205,334 Hotels, restaurants, and leisure (2.3%) Carnival Corp. (S) 372,900 11,962,632 Las Vegas Sands Corp. 450,055 25,909,666 Starbucks Corp. 535,700 29,940,273 Wyndham Worldwide Corp. 252,569 11,746,984 Household durables (0.2%) Newell Rubbermaid, Inc. 402,800 7,173,868 Household products (1.0%) Colgate-Palmolive Co. 239,400 23,408,532 Procter & Gamble Co. (The) 160,500 10,787,205 Independent power producers and energy traders (0.8%) AES Corp. (The) (NON) 2,143,300 28,012,931 Industrial conglomerates (0.7%) Tyco International, Ltd. 433,600 24,359,648 Insurance (1.0%) Aflac, Inc. 308,900 14,206,311 Aon PLC (United Kingdom) 395,600 19,408,136 Internet and catalog retail (2.2%) Amazon.com, Inc. (NON) 154,800 31,348,548 CafePress, Inc. (NON) 7,678 145,882 HSN, Inc. 92,800 3,529,184 Priceline.com, Inc. (NON) 58,590 42,038,325 Internet software and services (3.2%) Baidu, Inc. ADR (China) (NON) 176,687 25,755,664 eBay, Inc. (NON) 841,900 31,057,691 Google, Inc. Class A (NON) (S) 84,580 54,236,079 IT Services (1.5%) Accenture PLC Class A (S) 251,500 16,221,750 Cognizant Technology Solutions Corp. (NON) 209,400 16,113,330 Visa, Inc. Class A (S) 185,800 21,924,400 Leisure equipment and products (0.4%) Hasbro, Inc. 375,800 13,799,376 Life sciences tools and services (2.5%) Agilent Technologies, Inc. (NON) 509,700 22,686,747 Bruker Corp. (NON) 1,313,298 20,106,592 Thermo Fisher Scientific, Inc. (NON) 823,100 46,406,378 Machinery (2.2%) Cummins, Inc. 180,000 21,607,200 Eaton Corp. 499,646 24,897,360 Timken Co. 617,930 31,353,768 Media (2.8%) Interpublic Group of Companies, Inc. (The) 3,020,800 34,467,328 Time Warner, Inc. 756,600 28,561,650 Walt Disney Co. (The) (S) 782,200 34,244,716 Metals and mining (1.6%) Carpenter Technology Corp. 176,900 9,239,487 Cliffs Natural Resources, Inc. 269,298 18,651,579 Rio Tinto PLC (United Kingdom) 393,127 21,668,690 Walter Energy, Inc. 126,990 7,519,078 Multiline retail (1.5%) Dollar General Corp. (NON) 690,991 31,923,784 Nordstrom, Inc. 373,471 20,809,804 Oil, gas, and consumable fuels (3.5%) Alpha Natural Resources, Inc. (NON) 568,100 8,640,801 Anadarko Petroleum Corp. 358,400 28,077,056 Cabot Oil & Gas Corp. Class A 350,900 10,937,553 Cobalt International Energy, Inc. (NON) (S) 187,556 5,632,307 Hess Corp. 272,400 16,057,980 Kosmos Energy, Ltd. (NON) 472,518 6,256,138 Linn Energy, LLC (Units) 277,018 10,568,237 Noble Energy, Inc. 377,600 36,921,728 Personal products (0.2%) Avon Products, Inc. 360,000 6,969,600 Pharmaceuticals (1.9%) Elan Corp. PLC ADR (Ireland) (NON) (S) 1,501,294 22,534,423 Medicines Co. (The) (NON) 212,200 4,258,854 Merck & Co., Inc. 492,400 18,908,160 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 251,600 11,337,096 ViroPharma, Inc. (NON) 347,100 10,437,297 Professional services (0.8%) Nielsen Holdings NV (NON) 507,600 15,299,064 Verisk Analytics, Inc. Class A (NON) 301,000 14,137,970 Real estate investment trusts (REITs) (0.2%) American Tower Corp. (R) 138,102 8,703,188 Real estate management and development (0.6%) CBRE Group, Inc. (NON) 1,065,500 21,267,380 Road and rail (1.6%) Hertz Global Holdings, Inc. (NON) 1,446,500 21,755,360 Kansas City Southern (NON) 291,154 20,872,830 Swift Transportation Co. (NON) 1,290,446 14,891,747 Semiconductors and semiconductor equipment (3.7%) Advanced Micro Devices, Inc. (NON) (S) 4,046,719 32,454,686 Avago Technologies, Ltd. (Singapore) 487,800 19,009,566 Cymer, Inc. (NON) 186,611 9,330,550 Intel Corp. 388,963 10,933,750 Skyworks Solutions, Inc. (NON) 521,200 14,411,180 Texas Instruments, Inc. 1,051,400 35,337,554 Xilinx, Inc. (S) 214,000 7,796,020 Software (5.6%) Check Point Software Technologies, Ltd. (Israel) (NON) (S) 288,000 18,385,920 Informatica Corp. (NON) 115,800 6,125,820 Microsoft Corp. 881,263 28,420,732 Oracle Corp. 1,719,900 50,152,284 Red Hat, Inc. (NON) 140,566 8,418,498 Salesforce.com, Inc. (NON) (S) 243,996 37,699,822 SS&C Technologies Holdings, Inc. (NON) 244,591 5,706,308 Synchronoss Technologies, Inc. (NON) 255,800 8,165,136 Synopsys, Inc. (NON) 567,700 17,405,682 VMware, Inc. Class A (NON) 140,250 15,759,893 Specialty retail (2.0%) AutoZone, Inc. (NON) 32,300 12,009,140 Bed Bath & Beyond, Inc. (NON) 232,887 15,316,978 Dick's Sporting Goods, Inc. 347,800 16,722,224 Signet Jewelers, Ltd. (Bermuda) 148,300 7,011,624 TJX Cos., Inc. (The) 511,544 20,313,412 Textiles, apparel, and luxury goods (1.2%) Coach, Inc. 258,600 19,984,608 Iconix Brand Group, Inc. (NON) (S) 308,584 5,363,190 PVH Corp. 114,251 10,206,042 Steven Madden, Ltd. (NON) 162,864 6,962,436 Tobacco (1.8%) Lorillard, Inc. 108,100 13,996,788 Philip Morris International, Inc. 570,100 50,516,559 Trading companies and distributors (0.5%) WESCO International, Inc. (NON) 294,767 19,251,233 Wireless telecommunication services (0.2%) NII Holdings, Inc. (NON) 287,600 5,265,956 Total common stocks (cost $2,783,274,047) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 67,842 $7,004,008 Nielsen Holdings NV $3.125 cv. pfd. 90,851 5,275,036 UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 — Total convertible preferred stocks (cost $22,973,462) WARRANTS (—) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $723,629 Total warrants (cost $1,699,687) SHORT-TERM INVESTMENTS (7.3%) (a) Principal amount/shares Value U.S. Treasury bills with an effective yield of 0.199%, March 7, 2013 (SEGSF) $852,000 $850,639 U.S. Treasury bills with an effective yield of 0.141%, February 7, 2013 (SEG) 70,000 69,899 U.S. Treasury bills with effective yields ranging from 0.103% to 0.124%, January 10, 2013 (SEG) 1,316,000 1,314,347 U.S. Treasury bills with effective yields ranging from 0.084% to 0.100%, October 18, 2012 (SEG) 1,351,000 1,350,030 U.S. Treasury bills with effective yields ranging from 0.089% to 0.097%, August 23, 2012 (SEG) (SEGSF) 2,467,000 2,465,826 U.S. Treasury bills with an effective yield of 0.074%, June 28, 2012 (SEGSF) 513,000 512,913 Putnam Money Market Liquidity Fund 0.11% (e) 83,741,662 83,741,662 Putnam Cash Collateral Pool, LLC 0.20% (d) 165,233,300 165,233,300 Total short-term investments (cost $255,539,451) TOTAL INVESTMENTS Total investments (cost $3,063,486,647) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $34,366,145) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Euro Sell 4/18/12 $34,384,568 $34,366,145 $(18,423) Total FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 77 $4,236,155 Jun-12 $48,547 Russell 2000 Index Mini (Long) 13 1,076,010 Jun-12 10,314 S&P 500 Index (Long) 36 12,628,800 Jun-12 94,265 S&P Mid Cap 400 Index E-Mini (Long) 32 3,175,360 Jun-12 13,678 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $841,843) (Unaudited) Contract Expiration date/ amount strike price Value Apple, Inc. (Call) 32,025 Apr-12/$550.00 $1,704,004 Apple, Inc. (Call) 17,945 Apr-12/620.00 156,301 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 80,413 $— 9/26/12 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $(156,995) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $3,515,086,231. (b) The aggregate identified cost on a tax basis is $3,064,458,696, resulting in gross unrealized appreciation and depreciation of $763,185,952 and $118,220,709, respectively, or net unrealized appreciation of $644,965,243. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security (excluding 144A securities), if any, held at the close of the reporting period was $0. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $161,342,417. The fund received cash collateral of $165,233,300, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $31,357 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $502,509,863 and $429,552,127, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $29,658,501 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 380,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 114 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $8,100,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $654,007 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,035,723 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,364,226. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $501,869,775 $— $— Consumer staples 225,620,851 — — Energy 276,081,709 — — Financials 215,602,291 — — Health care 503,044,878 — — Industrials 421,771,098 — — Information technology 1,056,468,288 — — Materials 198,099,244 — — Telecommunication services 14,311,585 — — Utilities 28,012,931 — — Total common stocks — — Convertible preferred stocks — 12,279,044 — Warrants 723,629 — — Short-term investments 83,741,662 171,796,954 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(18,423) $— Futures contracts 166,804 — — Written options — (1,860,305) — Total return swap contracts — (156,995) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $18,423 Equity contracts 890,433 2,017,300 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012
